           Case 3:17-cv-05659-WHA Document 408-2 Filed 03/28/19 Page 1 of 2




 1 PAUL ANDRE (State Bar No. 196585)
   pandre@kramerlevin.com
 2 LISA KOBIALKA (State Bar No. 191404)
   lkobialka@kramerlevin.com
 3
   JAMES HANNAH (State Bar No. 237978)
 4 jhannah@kramerlevin.com
   KRISTOPHER KASTENS (State Bar No. 254797)
 5 kkastens@kramerlevin.com
   KRAMER LEVIN NAFTALIS
 6 & FRANKEL LLP
   990 Marsh Road
 7
   Menlo Park, CA 94025
 8 Telephone: (650) 752-1700
   Facsimile: (650) 752-1800
 9
   Attorneys for Plaintiff
10 FINJAN, INC.

11

12                               UNITED STATES DISTRICT COURT

13                            NORTHERN DISTRICT OF CALIFORNIA

14                                    SAN FRANCISCO DIVISION
     FINJAN, INC., a Delaware Corporation,       Case No.: 3:17-cv-05659-WHA
15

16                       Plaintiff,              DECLARATION OF KRISTOPHER
                                                 KASTENS IN SUPPORT OF PLAINTIFF
17          v.                                   FINJAN, INC.’S OPPOSITION TO
                                                 DEFENDANT JUNIPER NETWORKS,
18 JUNIPER NETWORKS, INC., a Delaware            INC.’S MOTION TO STRIKE THEORIES
   Corporation,                                  FROM FINJAN’S MOTION FOR
19
                                                 SUMMARY JUDGMENT, AND MOTION
20                       Defendant.              TO AMEND

21                                               Date:         May 2, 2019
                                                 Time:         8:00 a.m.
22                                               Courtroom:    Courtroom 12, 19th Floor
23                                               Before:       Hon. William Alsup

24

25

26
                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
27

28 ____________________________________________________________________________________
   KASTENS DECL. IN SUPPORT OF FINJAN’S .                 CASE NO.: 3:17-cv-05659-WHA
   OPP. TO JUNIPER’S MOTION TO STRIKE THEORIES
   FROM FINJAN’S MOTION FOR SUMMARY JUDGMENT
            Case 3:17-cv-05659-WHA Document 408-2 Filed 03/28/19 Page 2 of 2




 1 I, Kristopher Kastens, declare:

 2          1.     I am an attorney with the law firm Kramer Levin Naftalis & Frankel LLP, counsel of
 3 record for Finjan, Inc. (“Finjan”). I have personal knowledge of the facts stated herein and can testify

 4 competently to those facts. I make this declaration in support of Plaintiff Finjan, Inc.’s Opposition to

 5 Defendant Juniper Networks, Inc.’s Motion to Strike Theories from Finjan’s Motion for Summary

 6 Judgment, and Motion to Amend.

 7          2.     Attached hereto as Exhibit A is a true and correct copy of an email exchange between
 8 Finjan’s counsel and Juniper’s counsel, dated February 12, 2019, regarding Juniper’s failure to make

 9 source code for Juniper’s ATP Appliance available earlier in the case, including tools for accessing the

10 code.

11          3.     Attached hereto as Exhibit B is a true and correct copy of an email exchange between
12 Finjan’s counsel and Juniper’s counsel, dated March 3, 2019, to March 6, 2019, regarding Juniper’s

13 untimely production of information relating to                 which was requested more than one year
14 prior to its production.

15          4.     Attached hereto as Exhibit C is a true and correct copy of excerpts from Plaintiff Finjan,
16 Inc.’s First Set of Requests for Production of Documents to Defendant Juniper Networks, Inc. (Nos. 1-

17 60), including Request No. 38, served on February 23, 2018.

18          5.     Attached hereto as Exhibit D is a true and correct copy of Plaintiff Finjan, Inc.’s Third
19 Set of Requests for Production of Documents to Defendant Juniper Networks, Inc. (Nos. 87-97),

20 served on July 11, 2018.

21

22          I declare under penalty of perjury under the laws of the United States that the foregoing is true
23 and correct. Executed on March 28, 2019 in Menlo Park, California.

24
                                                          /s/ Kristopher Kastens
25
                                                          Kristopher Kastens
26

27                                          1
28 ____________________________________________________________________________________
   KASTENS DECL. IN SUPPORT OF FINJAN’S                    CASE NO.: 3:17-cv-05659-WHA
   OPP. TO JUNIPER’S MOTION TO STRIKE THEORIES
   FROM FINJAN’S MOTION FOR SUMMARY JUDGMENT
